Citation Nr: 1203371	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied service connection for a back disability and a bilateral knee disability.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

A January 2010 letter informed the Veteran that his hearing was scheduled in February 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In April 2011, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an October 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that the Veteran recently submitted an October 2011 psychiatric evaluation conducted by his treating psychiatrist, raising the issue of entitlement to an increased rating for his posttraumatic stress disorder.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The competent medical opinions on the question of whether the Veteran's current back disability is etiologically related to service are in relative equipoise.

3.  The competent medical opinions on the question of whether the Veteran's current bilateral knee disability is etiologically related to service are in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Considering the evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's back and bilateral knee disabilities is warranted. 

A.  Back disability

The Veteran seeks service connection for a back disability.  He contends that he injured his back in an accident sustained while training on an obstacle course in Quantico, Virginia.

Service treatment records reflect that in October 1971, the Veteran was treated for an acute thoracic paravertebral muscle spasm.  It was noted that he had suffered three recent injuries to his back.  He was treated with Valium, Talwin, and bed rest.  In November 1971, he was again treated for the acute paravertebral muscle spam.  His prescription of Valium was continued, a new prescription medication was added, and he was placed on light duty for five days. 

On VA examination in January 2007, the Veteran recounted his in-service injury, and complained of sciatica and constant low back pain.  He reported that the pain is worsened by walking more than four to five blocks or standing for more than an hour.  He reported that his back pain interferes with his activities of daily living.  On examination, the Veteran displayed a limited range of motion and was incapable of repetitive motion.  There was no paraspinal muscle tenderness, although there was tenderness of the low back to percussion.  The examiner offered a diagnosis of chronic low back pain.  The examiner noted that he would "expect" MR scanning of the lumbosacral spine to show degenerative disease, "whether it be disc disease or hypertrophic disease [or] some combination there of."  No diagnostic testing was conducted at the examination, however.  The examiner concluded that while the Veteran's injury in the military would be of no relationship to degenerative disease of the lumbosacral spine, his low back pain dated from his military service.

In a May 2007 private medical report rendered by the Veteran's treating physician, Robert F. Mazzuca, D.O., Dr. Mazzuca indicated that he has treated the Veteran for seven years for back and knee problems.  He stated that the Veteran's condition is treatable with medication, and opined that the Veteran's current disability was caused by military service.

On VA examination in May 2011, the Veteran was found to have limited motion, as well as functional impairment affecting his abilities to sit, stand, walk, bend, lift, and carry objects.  Flexion was to 90 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees, and bilateral lateral rotation was to 20 degrees.  The Veteran denied any flare-ups of his disability and denied incapacitating episodes.  There was evidence of pain and muscle spasm, but not weakness.  Sensory and motor functioning were normal.  The Veteran was diagnosed with lumbosacral strain.  The examiner opined that the Veteran's current disorder is not related to military service, citing the lack of documentation of a back disorder on the Veteran's June 7, 1972 separation examination report. 

Based on this evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's back disability should be granted.  At the very least, the evidence is in equipoise.  The negative evidence is comprised of the opinion of the May 2011 examiner.  This opinion, however, is arguably insufficient as the examiner did not did not directly explain why the Veteran's current back disability is unrelated to symptomatology documented in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Indeed, the examiner failed to discuss the 1971 documentation of back injuries in any way, despite the fact that the claims file was apparently reviewed.  For this reason, the opinion is of diminished probative value. 

The January 2007 examiner's opinion weighs both for and against the claim.  In support of the claim, the examiner found that the Veteran's current symptomatology, including pain, is related to military service.  With regard to the finding that Veteran's "expected" degenerative disease of the lumbosacral spine is unrelated to military service, however, the Board points out that this opinion is essentially hypothetical.  The examiner himself acknowledged that the exact diagnosis of the Veteran's back disability was unclear, and failed to conduct any diagnostic testing at the examination, yet nonetheless offered a negative nexus opinion on an "expected" diagnosis.  

The remaining opinion addressing the etiology of the Veteran's low back disability is that of his private physician, who, familiar with the Veteran's disability and its history, opined that the current disorder is related to military service.  While the Board acknowledges that further explanation by Dr. Mazzuca for his conclusion would have been helpful in resolving this matter, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record has not been sufficiently refuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for the Veteran's back disability are met.

B.  Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  He contends that he injured his knees while on patrol in the mountains in Vietnam in October 1969.  He states that he was transported by medivac to the Danang Hospital for the injuries to his knees.

Service treatment records confirm that in October 1969, the Veteran was treated for aching, throbbing pain of the bilateral knees.  It appears the Veteran was prescribed a prescription medication for his symptoms, although the name of the medication is difficult decipher from the service treatment record.  

On VA examination in January 2007, the Veteran was found to have a limited range of motion of the left knee.  Strength was normal and the Veteran was capable of repetitive motion of the left knee.  He was diagnosed with posttraumatic osteoarthritis of the left knee, although the examiner failed to offer any opinion on the etiology of the Veteran's left knee disorder.  No diagnosis was found pertaining to the right knee.  

As discussed above, in a May 2007 private medical report, the Veteran's treating physician opined that the Veteran's current back and knee disabilities were caused by military service.

On Magnetic Resonance Imaging (MRI) testing of the right knee in March 2011, the Veteran was found to have fluid signal intensity around the popliteus tendon within the belly of the popliteus muscle at the region of the myotendinous junction.  The examiner opined that this is suggestive of prior injury.

On VA examination in May 2011, the Veteran was diagnosed with bilateral knee strange with limited range of motion.  The Veteran reported various functional impairments, and the examiner found moderate tenderness along the anteromedial and lateral aspects of both knees.  There was no instability, but there was moderate weakness and stiffness of both knees.  The examiner opined that the Veteran's current bilateral knee disorder is not related to military service, citing the lack of documentation of a bilateral knee disorder on the Veteran's separation examination report. 

Based on this evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's bilateral knee disability should be granted.  At the very minimum, the evidence is in equipoise.  As above, the negative opinion of the May 2011 examiner is of diminished probative value because he failed to directly address why the Veteran's current bilateral knee disabilities are unrelated to symptomatology documented in 1969 in service, regardless of the findings on separation.  See Stefl, 21 Vet. App. at 124. 

The only remaining opinion addressing the etiology of the Veteran's bilateral knee disability is that of his private physician, who, familiar with the Veteran's disabilities and history, opined that the current bilateral knee disorder is related to military service.  Additionally, the January 2007 examiner diagnosed the Veteran with posttraumatic osteoarthritis of the left knee, and the only prior knee injuries documented in the claims file are those from October 1969.  Similarly, the March 2011 MRI report also attributes the Veteran's right knee disorder to an old injury.  Again, while the Board acknowledges that further explanation by Dr. Mazzuca for his conclusion would have been helpful in resolving this matter, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record has not been sufficiently refuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano, 17 Vet. App. at 312.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for the Veteran's bilateral knee disability are met.


ORDER

Service connection for a back disability is granted.

Service connection for a bilateral knee disability is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


